IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 613 MAL 2021
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 MATTHEW GARY HAVERLY,                         :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of June, 2022, Petitioner’s Application to Withdraw as

Counsel and for the Appointment of New Counsel is DENIED, without prejudice to seek

relief before the trial court. The Commonwealth’s Application to Withdraw as Counsel is

GRANTED. The Petition for Allowance of Appeal is DENIED.